PER CURIAM.
In this Anders 1 appeal, we affirm the judgment and sentence but remand for correction of a scrivener's error in the judgment and order of probation. Danielle A. Evans filed a Florida Rule of Criminal Procedure 3.800(b)(2) motion to correct a sentencing error, noting that count IV of the judgment and order of probation reflects that she was charged and convicted of fleeing to elude a law enforcement officer at high speed or with wanton disregard when she was actually charged and convicted of aggravated fleeing or attempting to elude a law enforcement officer causing injury or damage. The trial court granted the motion and directed the clerk of court to reflect the correct offense in count IV of the judgment and order of probation. However, the corrected documents continue to reflect the scrivener's error. We remand with directions to the trial court to correct the judgment and order of probation. See King v. State, 201 So.3d 206 (Fla. 1st DCA 2016) (affirming Anders appeal but remanding for correction of scrivener's error).
AFFIRMED and REMANDED for correction of scrivener's errors.
ORFINGER, EVANDER and EISNAUGLE, JJ., concur.

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).